881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BRYANT, Plaintiff-Appellant,v.Alexander HARVEY, II, Defendant-Appellee.
No. 89-6632.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided Aug. 2, 1989.Rehearing and Rehearing In Banc Denied Oct. 3, 1989.

William Bryant, appellant pro se.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
William Bryant appeals from the district court's order denying his civil rights action brought against Chief Judge Harvey.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bryant v. Harvey, C/A No. 89-880-JH (D.Md.Apr. 5, 1989;  Apr. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.